Citation Nr: 1732327	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement service connection for diabetes mellitus, type II (DMII), to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 hearing and a transcript of this hearing is of record.



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of DMII.

2.  The evidence of record demonstrates that the Veteran's COPD did not originate in service or for many years thereafter and is not related to any incident during active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for DMII are not met.
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for the establishment of service connection for COPD are not met.
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For a chronic disability to be established through continuity of symptomatology, the claimant must demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

As a preliminary matter, the Board finds that the record on appeal establishes that neither DMII nor COPD were present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of either of these conditions, and his medical examination in September 1968 on separation from service was normal in all pertinent respects.  The post-service record on appeal is similarly negative for complaints or findings of either of these conditions within the first post-service year or, indeed, for many years thereafter.

The Veteran claims that he has DMII as a result of exposure to herbicide agents and COPD as a result of exposure to asbestos in service.  The record does not support his assertions.

Diabetes Mellitus, Type II (DMII)

DMII requires that, on two or more occasions, an individual have a fasting blood glucose (FBG) equal to or above 126 mg/dL or an A1C of 6.5 percent or greater.  The post-service treatment records show that the Veteran began regular blood glucose screenings in February 2009.  From February 2009 to December 2014, the Veteran's hemoglobin A1C ranged from 5.8 to 6.4 mg/dL.  Laboratory results note that the pre-diabetes reference range is 5.7 to 6.4 percent.  Pre-diabetes (often called borderline diabetes) is the risk of developing diabetes in the future.  In February 2011, the Veteran had blood glucose of 187 mg/dL with A1C of 5.9 mg/dL; 98 mg/dL in September 2011; 102 mg/dL in September 2014, and 93 mg/dL in January 2015.  Medical records indicate that there is some question as to whether the Veteran was fasting for the February 2011 blood glucose screening.  In May 2011, the Veteran's primary care physician noted that the Veteran had an incorrect diagnosis of diabetes.

At a March 2011 VA examination, the Veteran was diagnosed with DMII, presently stable on diet and exercise regimen, based on his February 2011 blood glucose screening.  The examiner provided no rationale for the decision and completed no additional laboratory tests.  A diagnosis of diabetes requires more than one instance of FBG at or above 126 mg/dL.  Only one is of record.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board finds the March 2011 medical opinion on DMII inadequate based on the foregoing and assigns it no probative value.

At a September 2011 VA examination, the VA examiner opined that the Veteran did not have diabetes based on recent testing that showed an A1C of 5.9 percent and FBG of 98 mg/dL.  In a December 2011 addendum, the examiner explained that "diabetes is a laboratory diagnosis and the results clearly show NO diabetes." The Veteran met neither the A1C nor the FBG requirements for a diagnosis. The Board finds this examiner's opinion to be highly probative as it is based on the record, laboratory testing, and clinical diagnostic criteria.  The Board notes that, though the medical opinion is six years old, laboratory testing in January 2015 shows the Veteran's FBG to be 93 mg/dL - outside of the parameters for both prediabetes and diabetes.

The Veteran stated that his diabetes is "borderline."  He testified at his March 2017 hearing that he was diagnosed in 2010 and was controlling it with diet.  Though a veteran is competent to report observable symptoms related to a disability such as pain or a rash, diabetes is a medical diagnosis which lay observation cannot competently identify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  Borderline diabetes is not a diagnosis of diabetes.  The Veteran asserts that he is diagnosed with borderline diabetes.  Therefore, the Board can logically infer that the Veteran does not have a current diagnosis of diabetes.  The evidence of record supports this inference.  Therefore, service connection for DMII is not warranted.

Chronic Obstructive Pulmonary Disorder (COPD)

The record shows that the Veteran was diagnosed with COPD in 2010.  He has a more than 50 year history of smoking two to three packs of cigarettes per day and continued smoking one pack per day after his diagnosis.

The Veteran testified that his COPD is the result of exposure to asbestos during his work as a mechanic in the U.S. Navy.  He reports that his treating physician never mentioned that his COPD was related to service.  

A March 2011 VA examiner opined that the Veteran's COPD was more likely than not due to extensive smoking.  The appellant's representative argues that the examiner failed to discuss the available studies that note the combination of asbestos exposure and smoking aggravates the severity of the condition, and therefore, the examiner's unfavorable opinion is conclusory.  However, the Veteran's representative has provided neither the studies nor the citations to the studies for either the Board's review or the examiner's review.  Moreover, there is a well-established link between smoking and the development of COPD.  

Thus, there is no medical evidence linking this Veteran's COPD to his military service, and the Veteran is not competent to determine the etiology of a disability with inception more than 40 years after his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372.  Therefore, the Board assigns more probative value to the VA examiner's opinion and finds that service connection for COPD is not warranted.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

For these reasons, the benefit-of-the-doubt rule does not apply, and service connection for DMII and COPD, is denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for chronic obstructive pulmonary disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


